BROCK, Judge.
Defendant assigns as error that the trial judge, in charging the jury, reviewed the evidence of the observation and arrest of defendant in the Park. Defendant contends this was error because the charges in connection with his arrest in the Park were nonsuited.
This assignment of error is without merit. Evidence of the observation and arrest in the Park served to explain why defendant was in custody when he consented to a search of his residence. The evidence was plenary and clear that more than *582one gram of marijuana was found during the search of defendant’s residence, and it is' not conceivable that the jury could have been confused.
No error.
Judges Vaughn,and Graham concur.